Citation Nr: 1600020	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  12-16 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to August 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service and experienced symptoms of tinnitus since service separation.
 
2. Tinnitus is etiologically related to service. 

 
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service. 38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. 
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran contends that tinnitus is related to exposure to acoustic trauma related to gunfire during basic training, participation in field testing for foam, roll-up ear plugs during Advanced Individual Training, and to his duties as a Fire Control Systems Repairer.  The Veteran contends that tinnitus has been present since his separation from service.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that tinnitus was incurred in service.

The Board finds that the Veteran experienced acoustic trauma in service.  The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of "45G10, Fire Control Systems Repairer."  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that veterans with a duty MOS of "Fire Control Repairer (formerly 45G)" have a high probability of exposure to hazardous noise.  Thus, the Board finds that the Veteran had hazardous noise exposure in service related to his duty as a Fire Control Repairer.  Additionally, the Veteran is competent to describe noise exposure in service, and the Board finds that his July 2010 statement, describing noise exposure from participating in the field testing of foam ear plugs while positioned at the base of a Howitzer over the course of several days, is credible.  Such exposure was also reported during the course of a May 2010 VA examination.  

The Board finds that the Veteran also had some degree of occupational and recreational noise exposure with the use of hearing protection.  During the May 2010 VA audiology examination, the Veteran reported that he worked at a printing press post-service and wore ear plugs.  He also reported recreational noise exposure shooting at a range with the use of ear muffs.  

The Veteran reported during a May 2010 VA examination and in a July 2010 lay statement that tinnitus symptoms had been present since service.  The Board finds that the Veteran's statements are credible, and his report of experiencing tinnitus symptoms is consistent with the Board's finding of exposure to acoustic trauma in service.  

While the May 2010 VA examiner opined that tinnitus was less likely as not caused by or a result of military noise exposure, stating that there was no service treatment record evidence of hearing loss or tinnitus, she did not adequately address whether in-service acoustic trauma nonetheless contributed to the Veteran's current tinnitus, and the Board finds that the Veteran has credibly identified the use of hearing protection with both post-service occupational and recreational noise exposure.  Additionally, while the VA examiner stated that tinnitus onset was not linked by the Veteran to any particular military service episode, during the examination, the Veteran described in-service noise exposure while field testing ear plug effectiveness near firing howitzers.  Accordingly, the Board finds that the VA opinion did not adequately consider was not based on a full and accurate factual background with regard to the Veteran's level of in-service noise exposure.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  An August 2010 VA audiology progress note shows that the Veteran attributed the onset of tinnitus to field testing of earplugs in service, and he noted an onset of approximately 25 years prior, consistent with his reported onset in service.  The Board finds that the Veteran is competent and credible to identify hazardous noise exposure in service, and to identify tinnitus symptoms present since service separation, and his self-reports regarding the onset of tinnitus have been consistent.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
	




(CONTINUED ON NEXT PAGE)


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


